 1

 2

 3

 4

 5
                                     UNITED STATES DISTRICT COURT
 6                                  WESTERN DISTRICT OF WASHINGTON
                                              AT SEATTLE
 7

 8   ZAKEE SHAKIR,

 9                                  Plaintiff,                      Case No. C18-1333 RSL-MLP

10            v.                                                    ORDER GRANTING DEFENDANTS’
                                                                    MOTION FOR SUMMARY
11   RICHARD ADAMS, et al.,                                         JUDGMENT

12                                  Defendants.

13
              Having reviewed the Report and Recommendation of the Honorable Michelle L.
14
     Peterson, United States Magistrate Judge, any objections or responses to that, and the remaining
15
     record, the Court finds and ORDERS:
16
              (1)      The Court ADOPTS the Report and Recommendation.1
17
              (2)      Defendants’ motion for summary judgment (dkt. # 30) is GRANTED and this
18
     action is DISMISSED with prejudice.
19

20   1
       Abstention under the Younger doctrine is appropriate in this case because the parallel, pending state proceeding is,
     as the Magistrate Judge recognized, a criminal prosecution. State criminal prosecutions are one of the three
21   exceptional circumstances in which the prospect of undue interference with state proceedings counsels against
     federal interference. See New Orleans Pub. Serv., Inc. v. Council of the City of New Orleans, 451 U.S. 350, 367-68
22   (9th Cir. 1989). The specific criteria mentioned by the Magistrate Judge at page 5 of the Report and
     Recommendation, standing alone, are too broad in that they “would extend Younger to virtually all parallel state and
     federal proceedings . . . where a party could identify a plausibly important state interest.” Sprint Commc’ns, Inc. v.
23   Jacobs, 571 U.S. 69, 81 (2013). Clarifying Younger’s scope, the Supreme Court has instructed that these criteria,
     while not dispositive, should be considered as “additional factors” in determining the appropriateness of abstention
     in cases where the parallel proceedings are civil. Id.


     ORDER GRANTING DEFENDANTS’ MOTION
     FOR SUMMARY JUDGMENT - 1
 1        The Clerk is directed to send copies of this Order to the parties and to Judge Peterson.

 2        Dated this 18th day of June, 2019.

 3
                                                        A
                                                        ROBERT S. LASNIK
 4
                                                        United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER GRANTING DEFENDANTS’ MOTION
     FOR SUMMARY JUDGMENT - 2
